Petition for Writ of Mandamus Denied and
Memorandum Opinion filed July 29, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00619-CR
NO.
14-10-00620-CR
NO.
14-10-00621-CR

 
In Re Todd-Warren Altschul,
Relator

 

ORIGINAL
PROCEEDING

WRIT
OF MANDAMUS

MEMORANDUM
 OPINION
On Friday, July 09, 2010, relator Todd-Warren
Altschul filed a petition for writ of mandamus in this court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relator asks this court to compel the Honorable Ben Hardin,
presiding judge of the 23rd District Court of Brazoria County to rule on
several motions.
To be entitled to mandamus relief, a relator must
show that he has no adequate remedy at law to redress his alleged harm, and
what he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of
Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007)
(orig.proceeding).  Consideration of a motion that is properly filed and before
the court is a ministerial act.  State ex rel. Curry v. Gray, 726 S.W.2d
125, 128 (Tex. Crim. App. 1987) (orig.proceeding).  A relator must establish
that the trial court (1) had a legal duty to rule on the motion; (2) was asked
to rule on the motion; and (3) failed to rule.  In re Keeter, 134 S.W.3d
250, 252 (Tex. App.—Waco 2003, orig. proceeding).  A relator must show that the
trial court received or was asked to rule on the motion.  In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding).
Sworn copies of the motions on which relator seeks a
ruling are attached to his petition for writ of mandamus.  The certificate of
service indicates the motions were mailed April 1, 2010.  However, the motions
do not bear the file stamp of the Brazoria County District Clerk.  Therefore, relator
has not demonstrated the motions were actually filed, and are pending in the
trial court.
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Seymore.
Do Not Publish — Tex. R. App. P. 47.2(b).